Citation Nr: 1027401	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-01 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for arthritis of the 
right hip.

3.  Entitlement to a compensable evaluation for arthritis of the 
left hip.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to June 1984 and 
from October 1987 to March 1994.  Separation documents annotate 
that the Veteran's service from 1987 to 1994 was under 
32 U.S.C.A. § 502(f), and that the Veteran had three years prior 
inactive service.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher evaluations for his back and hip 
disorders.  

The Veteran reports that he has been treated at VA Medical 
Centers (VAMCs) in Eastern Kansas, to include Leavenworth, Kansas 
and Topeka, Kansas.  VA treatment records are present in the 
claims file dating only from November 2008 to November 2009, from 
the VAMC in Leavenworth, Kansas.  There are some scattered 
clinical findings dated throughout, but it appears that the 
majority of the Veteran's VA treatment records have not been 
obtained.  Moreover, the Veteran reported in January 2009 that he 
had required four emergency room visits since November 2008.  VA 
treatment records dated in November 2008 document that he was 
transferred to the emergency room for pain control.  Other 
records are not present in the claims file.  The RO should make 
efforts to ensure all relevant medical records are associated in 
the claims folder because the file may not be currently complete.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating 
that federal records are considered part of the record on appeal 
since they are within VA's constructive possession); see also 
38 C.F.R. § 3.159(c) (2009).

VA's duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO afforded the Veteran VA examinations in June 2007 and 
March 2009.  However, VA treatment records in 2009 show that the 
Veteran's condition appears to have worsened in or about October 
2009, requiring increase in prescribed Morphine with continuation 
of other prescribed treatments for pain and muscle spasm, i.e., 
Ibuprofen and Methocarbamol, physical therapy, and a TENS unit.  
In addition, the VA examination conducted in March 2009 found no 
pathology in the Veteran's hips.  However, an entry dated in 
November 2009 shows that the physician, an M.D., observed the 
Veteran's left hip bursa to be exquisitely tender.  The physician 
stated that the findings were suggestive of a greater-
trochanteric bursitis.  Where a claimant asserts that the 
disability in question has increased in severity since the most 
recent rating examination, an additional examination is 
appropriate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board also notes an entry in VA treatment records dated in 
August 2009 shows that the Veteran reported he had again filed 
for disability benefits from the Social Security Administration 
(SSA), and requested his health care provider fill out a form for 
a mental disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice that 
the Veteran may be receiving disability benefits from the SSA, 
and that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting SSA disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  
Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

Given that the record is otherwise incomplete, and that the 
treatment records present reflect what appears to be an increase 
in disability since the most recent, March 2009, VA examination, 
the Board finds it is necessary to ascertain whether the Veteran 
is receiving SSA benefits and, if so, to obtain these records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his service 
connected back and hip disabilities from 
May 2006 to the present, including any and 
all emergency care treatment.  After 
securing the necessary release, the RO 
should obtain these records.  

In particular, the RO/AMC should obtain 
treatment records from the VAMCs in Topeka 
and Leavenworth, Kansas, and any other VAMC 
the Veteran may identify from May 2006 to 
the present.  

All efforts to obtain these documents 
should be fully annotated in the claims 
file, and the VA facilities must provide a 
negative response if records are not 
available.  

2.  Contact the SSA for the purpose of 
obtaining a copy of any decision(s) and all 
medical records relied upon in conjunction 
with the Veteran's claim(s) and/or award(s) 
of SSA disability benefits.  All such 
available documents should be associated 
with the claims folder.  All efforts to 
obtain these documents should be fully 
annotated in the claims file, and the 
facility must provide a negative response 
if records are not available.  

3.  After the above records are obtained, 
to the extent available, the RO/AMC should 
provide the Veteran with appropriate 
orthopedic and neurological examinations to 
determine the nature and extent of his 
degenerative disc disease of the lumbar 
spine, and arthritis of the right and left 
hips and to and determine the effects of 
his service-connected back and hip 
disabilities on his ability to maintain 
employment consistent with his education 
and occupational experience.  The claims 
file must be made available to the 
examiner(s) for review in conjunction with 
the examinations.  All necessary special 
studies or tests are to be accomplished.  
All reported symptoms and observed 
pathology attributed to the degenerative 
disc disease of the lumbar spine and 
arthritis of the right and left hips-
including any and all muscle, nerve, tendon 
and bone pathology-must be fully 
described.  

In addition, the examiner must elicit from 
the Veteran and record for clinical 
purposes a full work and educational 
history.  Based on a review of the case and 
the claims file, the examiner must provide 
an opinion as to whether the Veteran's 
service-connected degenerative disc disease 
of the lumbar spine and arthritis of the 
right and left hips, either alone or in 
combination with any service-connected 
and/or other disabilities for which he is 
entitled to receive VA compensation, 
preclude him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  

All opinions provided must include an 
explanation of the bases for the opinion.  
If the requested opinion cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the Veteran's claims for 
increased evaluations for degenerative disc 
disease of the lumbar spine and arthritis 
of the right and left hips, in accordance 
with the applicable laws and regulations.  
If any of the benefits sought on appeal are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


